                                                 LG Ornamentals LLC
                                                        PROFIT AND LOSS
                                                             January 2021


                                                                                                          TOTAL
Income
 41000 Sales of Product Income                                                                           2,645.00
 42000 Services                                                                                           750.00
Total Income                                                                                            $3,395.00
GROSS PROFIT                                                                                            $3,395.00
Expenses
 60100 Car & Truck
  60110 Car & Truck - Fuel                                                                                 24.36
 Total 60100 Car & Truck                                                                                   24.36
 61110 Insurance - General Liability Insurance                                                             41.67
 61700 Office Supplies & Software                                                                          41.95
 62010 Legal & Professional Services - Accounting & Administrative                                        175.00
 62400 Repairs & Maintenance                                                                               12.00
 62500 Materials & Supplies                                                                              1,922.90
 63100 Utilities                                                                                           39.21
 67020 Equipment Fuel                                                                                     194.02
Total Expenses                                                                                          $2,451.11
NET OPERATING INCOME                                                                                     $943.89
NET INCOME                                                                                               $943.89




               Case 3:20-bk-03560          Doc 30-1 Filed 02/15/21 Entered 02/15/21 12:13:59     Desc
                                       Cash Basis Tuesday, February 9, 2021 08:12 PM GMT-06:00               1/1
                                                 Profit-Loss Page 1 of 1
